         Case 1:19-cv-10682-NMG Document 21 Filed 12/30/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


JOHN GASKEY,

                       Plaintiff,

v.                                                  Civil Action No. 1:19-cv-10682-NMG

MEDROBOTICS, INC. and SAMUEL
STRAFACE,

                       Defendants.


                                STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, the parties hereby

stipulate to the dismissal of Plaintiff’s Complaint with prejudice and without costs or attorney’s

fees to any party.

                                     Respectfully submitted,

JOHN GASKEY                                        MEDROBOTICS CORPORATION and
                                                   SAMUEL STRAFACE,

By his attorney,                                   By their attorneys,

/s/ Mark D. Stern                                  /s/ Robert M. Shea
Mark D. Stern, BBO #479500                         Robert M. Shea, BBO #556356
Mark D. Stern, P.C.                                Sandra E. Kahn, BBO #564510
34 Liberty Ave.                                    Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Somerville, MA 02144                               One Boston Place, Suite 3500
Telephone: 617.776.4020                            Boston, MA 02108
Facsimile: 617.776.9250                            Telephone: 617.994.5700
markdsternpc@comcast.net                           Facsimile: 617.994.5701
                                                   robert.shea@ogletree.com
                                                   sandra.kahn@ogletree.com


Dated: December 30, 2019
         Case 1:19-cv-10682-NMG Document 21 Filed 12/30/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 30, 2019, this document, filed through the ECF system,
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (“NEF”).



                                                      /s/ Robert M. Shea
                                                      Robert M. Shea




                                                                                          41251774.1




                                                -2-
